DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourth and fifth layers as recited in Claims 7-8 and 26-27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 3, 5-10, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) in view of Macias US 2016/0318703 (cited on Information Disclosure Statement filed October 4, 2019) and Brimmer et al. US 2009/0269447.
Regarding Claim 1, Olmos discloses an ingredient pod (time released capsule 100) capable of making a beverage (‘495, Paragraph [0063]).  The pod (time released capsule 100) comprises a first layer (first layer 402) defining an outer surface of the pod, a second layer (second layer 404) disposed within the first layer (first layer 402) wherein the second layer (second layer 404) comprises a first beverage ingredient, a third layer (third layer 406) disposed within the second layer (second layer 404) wherein the third layer (third layer 406) comprises a second beverage ingredient (‘495, FIG. 4) (‘495, Paragraphs [0125]-[0128]).  The first beverage ingredient is a solid, liquid, or gel (‘495, Paragraph [0059]).  At least one of the first beverage ingredient and the second beverage ingredient is a solid (‘495, Paragraph [0026]).
Further regarding Claim 1, Olmos discloses the first layer (outer layer) to resist dissolution in water but dissolve in an acidic environment (‘495, Paragraph [0137]).  This suggests that the first layer (outer layer) of the edible composition is capable of resisting dissolution in hot water temperatures less than 170°F but dissolves when the hot water has an acidic component added to said hot water at temperatures above 170°F to enable dissolution of the outer layer within an acidic environment.  However, in the event that it can be argued that the disclosure that the first outer layer of the edible composition is capable of resisting dissolution in hot water temperature does not necessarily teach the first layer being configured to dissolve in a carbonated liquid and not dissolve in a non-carbonated liquid or dissolve in a liquid at any temperature greater than or equal to 170°F and not dissolve in a liquid having a temperature less than 170°F, Olmos also teaches a shell composed of material soluble in an aqueous beverage when a predetermined temperature level condition is met (‘495, Paragraphs [0025] and [0064]).  Olmos also discloses additional inner bodies including color enhancers that when released into the beverage change the hue of the beverage over time (‘495, Paragraph [0028]).
 Macias discloses a pod (beverage capsule 10) comprising an edible first layer (shell 11) defining an outer surface of the pod (beverage capsule 10) and a second layer (core 12) disposed within the first layer (shell 11) wherein the second layer (core 12) comprises a first beverage ingredient (second edible material that is a flavor agent) wherein the first beverage ingredient is a solid or a liquid (second edible material that is a flavor agent in a liquid or solid form) (‘703, FIG. 1) (‘703, Paragraph [0022]).  The first layer (shell 11) is made of a polyvinyl alcohol (‘703, Paragraph [0022]) and the pod (beverage capsule 10) dissolves in a hot coffee liquid having a temperature of 140°F (‘703, Paragraph [0028]).  Although Macias does not explicitly teach the first layer of the ingredient pod dissolving in a liquid at any temperature greater than or equal to 170°F and not dissolve in a liquid having a temperature less than 170°F, Brimmer et al. discloses a heat triggered colorant for foods wherein the heat triggered colorant comprises a coating having a melting point wherein when the heat triggered colorant is exposed to a temperature greater than the melting point of the coating the coating melts and unmasks the color of the first food colorant (‘447, Paragraph [0005]) wherein the coating has a melting point of between about 70°C and about 80°C (‘447, Paragraph [0018]).  The melting point of the coating indicates the minimum temperature at which the coating first layer dissolves.  The coating first layer does not dissolve at temperatures less than the melting point of the coating.  The melting point of the coating being between about 70°C and about 80°C encompasses the claimed coating first layer dissolving in a liquid at any temperature greater than or equal to 170°F (76.6°C) and not dissolve in a liquid having a temperature less than 170°F (76.6°C).  The heat triggered colorants are incorporated into a variety of foodstuffs including beverages (sauces, juices) (‘447, Paragraph [0037]).
Olmos, Macias, and Brimmer et al. are directed towards the same field of endeavor of a pod comprising an outer layer that is soluble.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer coating layer of Olmos to dissolve in hot coffee beverage liquids since Macias teaches that it was known in the dissolvable beverage capsule ingredient art to mix edible materials into a beverage (‘703, Paragraphs [0024] and [0028]).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the melting point of the coating outer first layer and the food colorant containing enhancement contained inside the coating of Olmos to have the outer coating first layer only dissolve above the claimed melting temperatures of equal to or greater than 170°F (76.6°C) as encompassed by the coating melting point temperature ranges disclosed by Brimmer et al. since where the claimed melting point/dissolution temperature ranges overlaps melting point/dissolution temperature ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the solubility temperature of the outer first layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such solubility temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 3, Olmos discloses the first layer comprises a nutrient capable of being transferred to the second layer (‘495, Paragraph [0116]).
Regarding Claim 5, Olmos discloses the first layer (first layer 402) being a membrane, i.e. a thin pliable sheet of material forming a barrier or lining, capable of controlling the release of the second layer into the beverage liquid (‘495, Paragraph [0024]).
Regarding Claim 6, Olmos discloses the membrane being dissolvable in the beverage liquid (‘495, Paragraphs [0062]-[0063]).
Regarding Claim 7, Olmos discloses a fourth layer (inner body 120) disposed between the second layer (second layer 404) and the third layer (third layer 406) such that the second layer (second layer 404) is separated from the third layer (third layer 406) wherein the fourth layer (inner body 120) is a membrane capable of controlling the release of the third layer (third layer 406) into the beverage liquid (‘495, FIG. 4) (‘495, Paragraph [0067]).

    PNG
    media_image1.png
    938
    1401
    media_image1.png
    Greyscale

Regarding Claim 8, Olmos discloses the fourth layer (inner body 120) comprising an edible and dissolvable gel (gelatin) (‘495, Paragraphs [0070] and [0082]).
Regarding Claim 9, Olmos discloses the second layer (second layer 404) and the third layer (third layer 406) both being capable of dissolving in water to form a beverage (‘495, Paragraph [0163]).
Regarding Claim 10, Olmos shows the second layer (second layer 404) being disposed outside of the third layer (third layer 406) (‘495, FIG. 4).  Since the ingredient pod would be placed within the beverage liquid such that the exterior of the ingredient pod initially contacts the beverage liquid, the second layer that is disposed outside of the third layer would necessarily dissolve before said third layer when placed into a beverage liquid to form a beverage.
Regarding Claim 12, Olmos discloses a fifth layer (inner body 110) comprising a third beverage ingredient (‘495, FIG. 4) (‘495, Paragraphs [0060] and [0067]).  The third beverage ingredient comprises a liquid (‘495, Paragraph [0075]).
Regarding Claim 13, Olmos discloses the first beverage ingredient being a solid that dissolves in the beverage liquid to form a beverage (‘495, Paragraphs [0026] and [0059]).
Regarding Claim 14, Olmos discloses the first layer (outer coating) resisting dissolution in water and dissolving rapidly in an acidic environment (‘495, Paragraph [0137]).  It is known in the art that water has a pH of 7.0 and water is neither acidic nor basic.  It is also known in the art that an acidic environment refers to an environment having a pH level of less than 7.0.  Therefore, Olmos teaches that the first layer (outer coating) is configured to dissolve in a liquid having a pH less than 7.0 and not in a liquid having a pH above 7.0.
Further regarding Claim 14, Olmos discloses the first layer being water soluble (‘495, Paragraph [0030]) wherein the capsule is dissolve in liquid such as water or juice (‘495, Paragraph [0056]) and has a water soluble shell (‘495, Paragraph [0058]), which indicates that the first layer is configured to dissolve in a liquid having a pH less than or equal to 7.0 and not in a liquid having a pH above 7.0.  Water is known in the art to have a pH equal to 7.0.
Regarding Claim 15, Olmos discloses the first layer (outer layer) to resist dissolution in water but dissolve in an acidic environment (‘495, Paragraph [0137]).  This suggests that the first layer (outer layer) of the edible composition is capable of resisting dissolution in hot water temperatures less than 170°F but dissolves when the hot water has an acidic component added to said hot water at temperatures above 170°F to enable dissolution of the outer layer within an acidic environment.  However, in the event that it can be argued that the disclosure that the first outer layer of the edible composition is capable of resisting dissolution in hot water temperature does not necessarily teach the first layer being configured to dissolve in a carbonated liquid and not dissolve in a non-carbonated liquid or dissolve in a liquid at any temperature greater than or equal to 170°F and not dissolve in a liquid having a temperature less than 170°F, Olmos also teaches a shell composed of material soluble in an aqueous beverage when a predetermined temperature level condition is met (‘495, Paragraphs [0025] and [0064]).  Olmos also discloses additional inner bodies including color enhancers that when released into the beverage change the hue of the beverage over time (‘495, Paragraph [0028]).
 Macias discloses a pod (beverage capsule 10) comprising an edible first layer (shell 11) defining an outer surface of the pod (beverage capsule 10) and a second layer (core 12) disposed within the first layer (shell 11) wherein the second layer (core 12) comprises a first beverage ingredient (second edible material that is a flavor agent) wherein the first beverage ingredient is a solid or a liquid (second edible material that is a flavor agent in a liquid or solid form) (‘703, FIG. 1) (‘703, Paragraph [0022]).  The first layer (shell 11) is made of a polyvinyl alcohol (‘703, Paragraph [0022]) and the pod (beverage capsule 10) dissolves in a hot coffee liquid having a temperature of 140°F (‘703, Paragraph [0028]).  Although Macias does not explicitly teach the first layer of the ingredient pod dissolving in a liquid at any temperature greater than or equal to 170°F and not dissolve in a liquid having a temperature less than 170°F, Brimmer et al. discloses a heat triggered colorant for foods wherein the heat triggered colorant comprises a coating having a melting point wherein when the heat triggered colorant is exposed to a temperature greater than the melting point of the coating the coating melts and unmasks the color of the first food colorant (‘447, Paragraph [0005]) wherein the coating has a melting point of between about 70°C and about 80°C (‘447, Paragraph [0018]).  The melting point of the coating indicates the minimum temperature at which the coating first layer dissolves.  The coating first layer does not dissolve at temperatures less than the melting point of the coating.  The melting point of the coating being between about 70°C and about 80°C encompasses the claimed coating first layer dissolving in a liquid at any temperature greater than or equal to 170°F (76.6°C) and not dissolve in a liquid having a temperature less than 170°F (76.6°C).  The heat triggered colorants are incorporated into a variety of foodstuffs including beverages (sauces, juices) (‘447, Paragraph [0037]).
Olmos, Macias, and Brimmer et al. are directed towards the same field of endeavor of a pod comprising an outer layer that is soluble.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer coating layer of Olmos to dissolve in hot coffee beverage liquids since Macias teaches that it was known in the dissolvable beverage capsule ingredient art to mix edible materials into a beverage (‘703, Paragraphs [0024] and [0028]).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the melting point of the coating outer first layer and the food colorant containing enhancement contained inside the coating of Olmos to have the outer coating first layer only dissolve above the claimed melting temperatures of equal to or greater than 170°F (76.6°C) as encompassed by the coating melting point temperature ranges disclosed by Brimmer et al. since where the claimed melting point/dissolution temperature ranges overlaps melting point/dissolution temperature ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the solubility temperature of the outer first layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such solubility temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 16, Olmos discloses the first layer (first layer 402) forming a plurality of chambers, i.e. the first layer (first layer 402) surrounds the chamber enclosed by second layer 404 and the first layer also surrounds the chamber enclosed by inner bodies 120, 140.  The second layer (second layer 404) and the third layer (third layer 406) are disposed in one of the chambers (‘495, FIG. 4).
 Regarding Claim 18, Olmos discloses the beverage liquid comprising water or juice (‘495, Paragraph [0056]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) in view of Macias US 2016/0318703 (cited on Information Disclosure Statement filed October 4, 2019) and Brimmer et al. US 2009/0269447 as applied to claim 1 above in view of Vandecruys et al. US 2006/0078609 and Scranton et al. US 5,739,210.
Regarding Claim 2, Olmos discloses the pod to be a packaged pod (‘495, Paragraph [0164]).
Olmos modified with Macias and Brimmer et al. is silent regarding a membrane being removably disposed exterior to the first layer such that the membrane covers the first layer.
Vandecruys et al. discloses a capsule casing used for capsules that dissolve in the mouth or stomach wherein a membrane (protective coating) is applied to the product (‘609, Paragraph [0597]).
Both Olmos and Vandecruys et al. are directed towards the same field of endeavor of edible capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pod of Olmos and incorporate a membrane in the form of a protective coating disposed exterior to the first layer such that the membrane covers the first layer as taught by Vandecruys et al. in order to prevent moisture uptake during handling (‘609, Paragraph [0597]).
Further regarding Claim 2, Olmos modified with Macias, Brimmer et al., Vandecruys et al. is silent regarding the membrane being removable.
Scranton et al. discloses polymeric emulsifiers being used to stabilize oil droplets in food applications (‘210, Column 1, lines 19-26).  Scranton et al. also discloses that removable coatings and applications for consumer product controlled release or delivery agents was known in the art (‘210, Column 7, lines 50-58).
Both Olmos and Scranton et al. are directed towards the same field of endeavor of consumer product controlled release products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the membrane of the pod of Olmos modified with Vandecruys et al. to be removable since Scranton et al. teaches that removable layers in controlled release consumer products was known in the art at the time of the invention.  Furthermore, if it were considered desirable for any reason to obtain access to the interior layers to which the membrane is applied, it would be obvious to make the membrane removable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) in view of Macias US 2016/0318703 (cited on Information Disclosure Statement filed October 4, 2019) and Brimmer et al. US 2009/0269447 as applied to claim 3 above in view of Scranton et al. US 5,739,210.
Regarding Claim 4, Olmos modified with Macias and Brimmer et al. is silent regarding the first layer being removable.
Scranton et al. discloses polymeric emulsifiers being used to stabilize oil droplets in food applications (‘210, Column 1, lines 19-26).  Scranton et al. also discloses that removable coatings and applications for consumer product controlled release or delivery agents was known in the art (‘210, Column 7, lines 50-58).
Both Olmos and Scranton et al. are directed towards the same field of endeavor of consumer product controlled release products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first layer of the pod of Olmos to be removable since Scranton et al. teaches that removable layers in controlled release consumer products was known in the art at the time of the invention.  Furthermore, if it were considered desirable for any reason to obtain access to the interior layers to which the first layer is applied, it would be obvious to make the first layer removable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) in view of Macias US 2016/0318703 (cited on Information Disclosure Statement filed October 4, 2019) and Brimmer et al. US 2009/0269447 as applied to claim 7 above in view of Berge et al. US 2013/0108696 and Chen et al. US 6,083,582.
Regarding Claim 11, Olmos discloses the matrix material held within the capsule shell can be a solid, liquid, paste, gel, or powder (‘495, Paragraphs [0057]-[0059]).  Although Olmos does not explicitly state that the first and third layers comprise a gel and the fourth layer comprises a solid, it would have been obvious to one of ordinary skill in the art at the time of the invention to make whichever desired layer to be a gel or a solid since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Olmos teaches that gels and solids were known compositional states used for layers of a timed release food capsule.
Further regarding Claim 11, Olmos modified with Macias and Brimmer et al. is silent regarding the second layer comprising a concentrate and the first and third layers both being biodegradable.
Berge et al. discloses a food gelatin capsule comprising at least one coating and made from a concentrate (‘696, Paragraphs [0010]-[0011]).
Both Olmos and Berge et al. are directed towards the same field of endeavor of food capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the second layer with a concentrate since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Berge et al. teaches that concentrates were known compositional states used for a timed release food capsule.
Further regarding Claim 11, Olmos modified with Macias, Brimmer et al., and Berge et al. is silent regarding the first and third layers being biodegradable.
Chen et al. discloses edible films and coatings for multilayered films for food packaging (‘582, Column 4, lines 27-53) wherein an edible article has a biodegradable layer (‘582, Column 10, lines 1-9).
Both Olmos and Chen et al. are directed towards the same field of endeavor of controlled release capsules (‘582, Column 4, Table 1) and edible articles comprising multiple layers and coatings.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the membrane of Olmos modified with Vandecruys et al. and Scranton et al. out of biodegradable materials since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chen et al. teaches that biodegradable polymers were known materials used for a timed release capsules and edible articles.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) in view of Macias US 2016/0318703 (cited on Information Disclosure Statement filed October 4, 2019) and Brimmer et al. US 2009/0269447 as applied to claim 16 above in view of Vandecruys et al. US 2006/0078609, Scranton et al. US 5,739,210, and Chen et al. US 6,083,582.
Regarding Claim 17, Olmos modified with Macias and Brimmer et al. is silent regarding a membrane surrounding the plurality of chambers wherein the membrane comprises a removable and biodegradable film.
Vandecruys et al. discloses a capsule casing used for capsules that dissolve in the mouth or stomach wherein a membrane (protective coating) is applied to the product (‘609, Paragraph [0597]).
Both Olmos and Vandecruys et al. are directed towards the same field of endeavor of edible capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pod of Olmos and incorporate a membrane surrounding the plurality of chambers as taught by Vandecruys et al. in order to prevent moisture uptake during handling (‘609, Paragraph [0597]).
Further regarding Claim 17, Olmos modified with Macias, Brimmer et al., and Vandecruys et al. is silent regarding the membrane being a removable and biodegradable film.
Scranton et al. discloses polymeric emulsifiers being used to stabilize oil droplets in food applications (‘210, Column 1, lines 19-26).  Scranton et al. also discloses that removable coatings and applications for consumer product controlled release or delivery agents was known in the art (‘210, Column 7, lines 50-58).
Both Olmos and Scranton et al. are directed towards the same field of endeavor of consumer product controlled release products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the membrane of the pod of Olmos modified with Vandecruys et al. to be removable since Scranton et al. teaches that removable layers in controlled release consumer products was known in the art at the time of the invention.  Furthermore, if it were considered desirable for any reason to obtain access to the interior layers to which the membrane is applied, it would be obvious to make the membrane removable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Further regarding Claim 17, Olmos modified with Vandecruys et al. and Scranton et al. is silent regarding the membrane being a biodegradable film.
Chen et al. discloses edible films and coatings for multilayered films for food packaging (‘582, Column 4, lines 27-53) wherein an edible article has a biodegradable layer (‘582, Column 10, lines 1-9).
Both Olmos and Chen et al. are directed towards the same field of endeavor of controlled release capsules (‘582, Column 4, Table 1) and edible articles comprising multiple layers and coatings.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the membrane of Olmos modified with Vandecruys et al. and Scranton et al. out of biodegradable materials since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chen et al. teaches that biodegradable polymers were known materials used for a timed release capsules and edible articles.
Claims 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Singer US 2016/0143338.
Regarding Claim 19, Singer discloses an ingredient pod (capsule 10a) capable of making a beverage.  The pod (capsule 10a) comprises a first chamber (compartment 50a) comprising a first beverage ingredient and a second chamber (compartment 50b) disposed adjacent to the first chamber (compartment 50a) wherein the second chamber (compartment 50b) comprises a second beverage ingredient (‘338, Paragraph [0047]).  A first membrane (dissolvable membrane 52a) together with a second membrane (dissolvable layer 54) defines the first chamber (compartment 50a).  The second membrane (dissolvable layer 54) together with a third membrane (dissolvable layer 52b) defines the second chamber (compartment 50b) (‘338, Paragraph [0047]).  The first membrane (dissolvable membrane 52a) is formed of an edible and dissolvable gel (gelatin) (‘338, Paragraph [0029]).  Applicant discloses that the gel may be made of a gelatin material (Specification, Paragraph [0032]).  The second membrane (dissolvable layer 54) separates the first chamber (compartment 50a) from the second chamber (compartment 50b) (‘338, FIG. 11) (‘338, Paragraphs [0045]-[0052]).
Singer is silent regarding first chamber and the second chamber being entirely defined by the first chamber wherein the first membrane separates the first chamber from the second chamber.  Rather, Singer teaches using three separate membranes to construct the first chamber in combination with the second chamber wherein one of the three separate membranes separates the first chamber from the second chamber.  However, applicant discloses that in FIG. 5 C layer 410 may be used to both separate chamber 412 from chamber 414 and surround the exterior surface of chamber 412 and chamber 414 (Specification, Paragraph [0055]).  Singer teaches using three separate membranes to construct the same structure of a membrane defining a first chamber and a second chamber separated by a membrane.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ingredient pod containing three separate and distinct dissolvable membranes that makes up the first chamber and second chamber of Singer and construct the ingredient pod with one single membrane that entirely defines the first chamber and the second chamber and that separates the first chamber from the second chamber since the use of a one piece construction instead of the three separate and distinct dissolvable membranes disclosed in Singer would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).  In the instant invention, the structure shown in FIG. 5C of applicant’s drawings is not structurally different than the structure shown in FIG. 11 of Singer in that both drawings show an edible ingredient pod comprising at least one dissolvable membrane that separates a first chamber from a second chamber.
Regarding Claim 22, Singer discloses the first chamber (compartment 50a) and the second chamber (compartment 50b) each comprising edible food components wherein the first chamber contains a concentrate and the second chamber does not contain a concentrate (‘338, Paragraph [0048]).  The concentrate is a combination of a coffee extract and a third beverage ingredient (food flavoring) (‘338, Paragraph [0043]).  The third beverage ingredient (food flavoring) is not mixed with the second beverage ingredient that is disposed within the second chamber (compartment 50b).
Regarding Claim 23, Singer discloses the first beverage ingredient being a concentrate (coffee concentrate) (‘338, Paragraphs [0043] and [0048]) and the second beverage ingredient being a solid (‘338, Paragraph [0049]).
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Singer US 2016/0143338 as applied to claim 19 above in view of Olmos US 2014/0288495.
Regarding Claim 24, Singer is silent regarding the first membrane comprising a nutrient wherein the nutrient transfers to the first beverage ingredient or the second beverage ingredient through contact with the first membrane.
Olmos discloses an ingredient pod (timed release capsule 100) capable of making a beverage (‘495, Paragraph [0076]).  The pod (timed release capsule 100) comprises a first chamber (chamber enclosed by outer coating 144) comprising a first beverage ingredient and a second chamber (chamber enclosed by inner coating 143) disposed adjacent to the first chamber (chamber enclosed by outer coating 144) wherein the second chamber (chamber enclosed by inner coating 143) comprises a second beverage ingredient (‘495, Paragraph [0022]).  Olmos further discloses the first membrane comprising a nutrient (‘495, Paragraphs [0086], [0095], and [0116]).  The nutrient is capable of transferring to the first beverage ingredient or the second beverage ingredient through contact with the first membrane (‘495, Paragraph [0103]).
Both Singer and Olmos are directed towards the same field of endeavor of edible ingredient pods comprising a dissolvable membrane.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ingredient pod of Singer and construct the first membrane with a nutrient as taught by Olmos in order to administer vitamins to a person in a liquid beverage (‘495, Paragraph [0021]).
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019).
Regarding Claim 25, Olmos discloses an ingredient pod (time released capsule 100) capable of making a beverage (‘495, Paragraph [0063]).  The pod (time released capsule 100) comprises a first layer (first layer 402) defining an outer surface of the pod, a second layer (second layer 404) disposed within the first layer (first layer 402) wherein the second layer (second layer 404) comprises a first beverage ingredient, a third layer (third layer 406) disposed within the second layer (second layer 404) wherein the third layer (third layer 406) comprises a second beverage ingredient (‘495, FIG. 4) (‘495, Paragraphs [0125]-[0128]).  The first beverage ingredient is a solid, liquid, or gel (‘495, Paragraph [0059]).  At least one of the first beverage ingredient and the second beverage ingredient is a solid (‘495, Paragraph [0026]).  The first beverage ingredient and the second beverage ingredient are configured to release into a beverage liquid in response to immersion of the pod within the beverage liquid (‘495, Paragraph [0141]).  Olmos discloses the first layer (outer coating) resisting dissolution in water and dissolving rapidly in an acidic environment (‘495, Paragraph [0137]).  It is known in the art that water has a pH of 7.0 and water is neither acidic nor basic.  It is also known in the art that an acidic environment refers to an environment having a pH level of less than 7.0.  Therefore, Olmos teaches that the first layer (outer coating) is configured to dissolve in a liquid having a pH less than 7.0 and not in a liquid having a pH above 7.0.
Further regarding Claim 25, Olmos discloses the first layer being water soluble (‘495, Paragraph [0030]) wherein the capsule is dissolve in liquid such as water or juice (‘495, Paragraph [0056]) and has a water soluble shell (‘495, Paragraph [0058]), which indicates that the first layer is configured to dissolve in a liquid having a pH less than or equal to 7.0 and not in a liquid having a pH above 7.0.  Water is known in the art to have a pH equal to 7.0.
Regarding Claim 26, Olmos discloses a fourth layer (inner body 120) disposed between the second layer (second layer 404) and the third layer (third layer 406) such that the second layer (second layer 404) is separated from the third layer (third layer 406) wherein the fourth layer (inner body 120) is a membrane capable of controlling the release of the third layer (third layer 406) into the beverage liquid (‘495, FIG. 4) (‘495, Paragraph [0067]).
Regarding Claim 27, Olmos discloses a fifth layer (inner body 110) comprising a third beverage ingredient (‘495, FIG. 4) (‘495, Paragraphs [0060] and [0067]).  The third beverage ingredient comprises a liquid (‘495, Paragraph [0075]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) or alternatively Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Olmos US 2014/0288495 (cited on Information Disclosure Statement filed October 4, 2019) in view of Macias US 2016/0318703 (cited on Information Disclosure Statement filed October 4, 2019) and Brimmer et al. US 2009/0269447.
Regarding Claim 28, Olmos discloses the first layer (outer layer) to resist dissolution in water but dissolve in an acidic environment (‘495, Paragraph [0137]).  This suggests that the first layer (outer layer) of the edible composition is capable of resisting dissolution in hot water temperatures less than 170°F but dissolves when the hot water has an acidic component added to said hot water at temperatures above 170°F to enable dissolution of the outer layer within an acidic environment.  However, in the event that it can be argued that the disclosure that the first outer layer of the edible composition is capable of resisting dissolution in hot water temperature does not necessarily teach the first layer being configured to dissolve in a liquid at any temperature greater than or equal to 170°F and not dissolve in a liquid having a temperature less than 170°F, Olmos also teaches a shell composed of material soluble in an aqueous beverage when a predetermined temperature level condition is met (‘495, Paragraphs [0025] and [0064]).  Olmos also discloses additional inner bodies including color enhancers that when released into the beverage change the hue of the beverage over time (‘495, Paragraph [0028]).
Macias discloses a pod (beverage capsule 10) comprising an edible first layer (shell 11) defining an outer surface of the pod (beverage capsule 10) and a second layer (core 12) disposed within the first layer (shell 11) wherein the second layer (core 12) comprises a first beverage ingredient (second edible material that is a flavor agent) wherein the first beverage ingredient is a solid or a liquid (second edible material that is a flavor agent in a liquid or solid form) (‘703, FIG. 1) (‘703, Paragraph [0022]).  The first layer (shell 11) is made of a polyvinyl alcohol (‘703, Paragraph [0022]) and the pod (beverage capsule 10) dissolves in a hot coffee liquid having a temperature of 140°F (‘703, Paragraph [0028]).  Although Macias does not explicitly teach the first layer of the ingredient pod dissolving in a liquid at any temperature greater than or equal to 170°F and not dissolve in a liquid having a temperature less than 170°F, Brimmer et al. discloses a heat triggered colorant for foods wherein the heat triggered colorant comprises a coating having a melting point wherein when the heat triggered colorant is exposed to a temperature greater than the melting point of the coating the coating melts and unmasks the color of the first food colorant (‘447, Paragraph [0005]) wherein the coating has a melting point of between about 70°C and about 80°C (‘447, Paragraph [0018]).  The melting point of the coating indicates the minimum temperature at which the coating first layer dissolves.  The coating first layer does not dissolve at temperatures less than the melting point of the coating.  The melting point of the coating being between about 70°C and about 80°C encompasses the claimed coating first layer dissolving in a liquid at any temperature greater than or equal to 170°F (76.6°C) and not dissolve in a liquid having a temperature less than 170°F (76.6°C).  The heat triggered colorants are incorporated into a variety of foodstuffs including beverages (sauces, juices) (‘447, Paragraph [0037]).
Olmos, Macias, and Brimmer et al. are directed towards the same field of endeavor of a pod comprising an outer layer that is soluble.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer coating layer of Olmos to dissolve in hot coffee beverage liquids since Macias teaches that it was known in the dissolvable beverage capsule ingredient art to mix edible materials into a beverage (‘703, Paragraphs [0024] and [0028]).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the melting point of the coating outer first layer and the food colorant containing enhancement contained inside the coating of Olmos to have the outer coating first layer only dissolve above the claimed melting temperatures of equal to or greater than 170°F (76.6°C) as encompassed by the coating melting point temperature ranges disclosed by Brimmer et al. since where the claimed melting point/dissolution temperature ranges overlaps melting point/dissolution temperature ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the solubility temperature of the outer first layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such solubility temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).

Response to Arguments
Examiner notes that the previous new matter rejections to 35 USC 112(a) have been withdrawn in view of the amendments.
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Applicant's arguments filed November 23, 2022 with respect to the Drawing Objections and obviousness rejections under 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant argues on Pages 9-10 of the Remarks with respect to the Drawing Objections that applicant is required to furnish a drawing where necessary for the understanding the subject matter sought to be patented and that FIGS. 3A-3B show four layers, i.e. a fourth layer 264 disposed between the second layer and the third layer as recited in Claims 7 and 26 and that without explicitly showing a distinct fifth layer the figures and description of the specification convey an understanding of the fifth layer.
Examiner argues the drawings must show every feature of the invention specified in the claims in view of 37 CFR 1.83(a).  Therefore, the Drawing Objections have been maintained.
Applicant argues on Page 11 of the Remarks with respect to Claim 1 that none of the cited references disclose or suggest a layer configured to dissolve in a carbonated liquid and not dissolve in a non-carbonated liquid as recited in claim 1 and that melting and dissolving are not the same and Brimmer does not disclose or suggest dissolving in a liquid at any temperature greater than or equal to 170°F  and does not dissolve in a liquid having a temperature less than 170°F.  Applicant asserts that melting is not the same as dissolving and that melting is a change of state from a solid to a liquid which applicant alleges does not mean that the colorant dissolves in another liquid at temperatures of between about 70°C and about 80°C.  Applicant continues that Brimmer discloses it is possible to manufacture heat triggered colorants that are insoluble in aqueous environments and that its colorants melt but does not dissolve in a liquid.
Examiner argues the melting point of the coating of Brimmer et al. that overlaps the claimed dissolution temperature indicates the minimum temperature at which the coating first layer begins to lose its structural integrity and that continued exposure to heat in an aqueous solution would result in degrading the first layer more until the first layer ultimately dissolves in the aqueous solution.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 12-13 of the Remarks with respect to Claim 7 that FIG. 4 of Olmos does not disclose or suggest the claimed fourth layer being disposed between the second layer and the third layer such that the second layer is separated from the third layer.
Examiner argues that Claim 7 does not require the fourth layer to be disposed between the second layer and the third layer such that the second layer is separated completely and continuously from the third layer.  Thee second layer and third layer are separated from one another at separately points with the fourth layer.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 13-16 of the Remarks with respect to Claim 19 that the Office alleges only that it would have been merely a matter of obvious engineering choice to modify Singer’s three separate and distinct layers to all be one single layer and that FIG. 5C of applicant’s drawings is mischaracterized and that the claimed feature a single membrane defining the first chamber and the second chamber and separating the first chamber from the second chamber shown by FIG. 5C showing layer 410 both separating chamber 412 from chamber 414 and defining chambers 412 and 414 is ignored and contends that FIG. 11 shows a different structure of Singer including three dissolvable layers 52a, b and 54 to form two compartments 50a, b and not a single layer as claimed.  Applicant contends that the reliance on In re Larson is deficient because the Office allegedly failed to provide any comparison between the facts of Larson and the facts of the present application.  Applicant argues that the proposed modification is not like In re Larson but is more like Schenck v. Norton Crop in that the Office proposes making integral separate and distinct pieces that are later coupled together and then arguing that the difference alone would have been obvious without looking at the invention as a whole.  Applicant argues that Singer discloses separate and distinct membranes for specific reasons and that the Office fails to address those specific reasons in treat layers 52a and 52b have a thickness greater than a thickness of layer 54 and fails to address applicant’s arguments about why Singer uses different layers having different thicknesses to prevent layers 52a and 52b from ripping, separating, or allowing contents to leak and that certain surfaces of 52a and 52b includes additional coatings to improve strength and uses separate and distinct layers to form an airtight seal 
Examiner argues that making the exterior layers 52a, 52b having a greater thickness has no bearing on whether the three separate and distinct layers 52a, 52b, and 54 would be able to be constructed with a single piece.  The claims do not specify any particular thickness for the first membrane.  Additionally, Singer discloses layers 52a, b may be fabricated to have a greater thickness than inner layer 54 (‘338, Paragraph [0046]).  The phrase “may be” is an exemplary embodiment.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  Additionally, applicant’s allegation that the Office fails to compare the facts of Larson to the present invention is unfounded.  Examiner already states that in the instant invention, the structure shown in FIG. 5C of applicant’s drawings is not structurally different than the structure shown in FIG. 11 of Singer in that both drawings show an edible ingredient pod comprising at least one dissolvable membrane that separates a first chamber from a second chamber.  The claims do not require the first membrane to have a constant thickness.  Applicant argues limitations not claimed.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 17-18 with respect to Claim 25 that Olmos does not disclose that first layer is configured to dissolve in a liquid having a pH less than 7.0 and not dissolve in a liquid having a pH above 7.0.  Applicant argues that rapid dissolution in an acidic environment does not mean the capsule cannot dissolve in a basic environment and that Olmos’ capsule dissolves in water where water can have a pH between 6.14 and 7.47.
Examiner argues that Claim 25 does not specify the temperature at which the liquid in which the first layer is dissolved into.  The phrase “configured to” indicates that the prior art need to only be capable of having at least one instance in which the first layer is configured to not dissolve in a liquid having a pH above 7.0.  Olmos teaches that the outer coating will resist dissolution in water (‘495, Paragraph [0137]).  Claim 25 does not require the first layer to be configured to not dissolve in a liquid having a pH above 7.0 at all temperatures.  No temperatures are recited in Claim 25.  Westlab’s “How Does Temperature Affect pH?” (<https://www.westlab.com/au/blog/how-does-temperature-affect-ph>) (published November 29, 2016) (previously furnished in the Office Action mailed August 25, 2022) teaches that water has a pH of above 7.00 at a temperature between 0°C and 25°C and that a pH value without a temperature value is incoherent and that pH decreases with increasing temperature.  Olmos teaches that the higher the pH levels, the outer layer resists dissolution more.  Since Olmos teaches that the first outer layer resists dissolution in water, which is known to have pH levels around 7.0, it would be reasonable to expect that pH levels slightly higher than 7.0 would be resistant to the outer layer as well.   Additionally, the first outer layer of Olmos that resists dissolution in water would resist dissolution in water at a temperature of between 0°C and 25°C when the water has a pH of equal to or more than 7.0.  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792